EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED JUNE 30, 2014 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the quarter ended June 30, 2014 and the audited consolidated financial statements for the year ended December 31, 2013, as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website. All dollar amounts are expressed in Canadian Dollars unless otherwise specified. We have prepared the condensed consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. This MD&A is prepared as of August 8, 2014 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of the Projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground opportunity at the Brucejack Project. 2nd Quarter Highlights and Significant Events · On April 16 2014, we announced, among other things, that we expected to file our Environmental Assessment Certificate application (“EAC application”) during the second quarter once we received the final Application Information Requirements from the British Columbia Environmental Assessment Office (“BCEAO”).We also announced that the 1,000 tonnes of bagged material from the 2013 Valley of the Kings exploration program was processed at the Contact Mill in Montana and produced gravity and flotation concentrates containing approximately 3,120 ounces of gold, with final gold production subject to remaining assays and final establishment of weights and assays and settlement. · On June 4, 2014, we announced a surface drilling program comprising three deep geological holes collared near the Brucejack camp and drilled to the south was underway to test gold mineralization at depth in the Valley of the Kings.The results from hole SU-627 (1,158 meters) confirmed that the gold mineralization extends below the block model for the December 2013 Valley of the Kings Mineral Resource estimate, and demonstrated the significant untested exploration potential at the Valley of the Kings. 1 · On June 19, 2014, we announced an updated National Instrument 43-101-compliant Feasibility Study for the Brucejack Project, with updated metals prices, currency exchange rate, and costs, which confirmed the positive economics for a high-grade gold underground mine at Brucejack. · Increase in Valley of the Kings Mineral Reserve gold grade: o Valley of the Kings Proven and Probable Mineral Reserves of 6.9 million ounces of gold (13.6 million tonnes grading 15.7 grams of gold per tonne); o West Zone Proven and Probable Mineral Reserves of 0.6 million ounces of gold (2.9 million tonnes grading 6.9 grams of gold per tonne); · Gold and silver recoveries of 96.7% and 90.0% over mine life; · Mine life of 18 years producing an estimated 7.27 million ounces of gold; · Average annual production of 504,000 ounces of gold over the first 8 years and 404,000 ounces of gold over mine life; · Estimated project capital cost, including contingencies, of US$746.9 million; · Average operating costs of C$163.05/tonne milled over mine life; · Base case economics: At US$1,100/ounce gold, US$17/ounce silver and exchange rate of 0.92 US$/C$, Brucejack has a pre-tax net present value (“NPV”) at a 5% discount of US$2.25 billion (US$1.45 billion post-tax), a pre-tax internal rate of return (“IRR”) of 34.7%, and a pre-tax payback period of 2.7 years; · Alternative high case economics: At US$1,400/ounce gold, US$21/ounce silver and exchange rate of 0.92 US$/C$, Brucejack has a pre-tax NPV at a 5% discount of US$3.54 billion (US$2.28 billion post-tax), a pre-tax IRR of 47%, and a pre-tax payback period of 2 years. · On July 2, 2014, we announced the submission of our Environmental Assessment Certificate application to the British Columbia Environmental Assessment Office (“BCEAO”) for our high-grade gold Brucejack Project and the filing on SEDAR of the National Instrument 43-101 "Feasibility Study and Technical Report Update" referenced in the news release dated June 19, 2014 highlighting the positive results of the updated feasibility study for the Brucejack Project. · On July 8, 2014, we announced the filing of a preliminary short form base shelf prospectus with the securities commissions in each of the provinces and territories of Canada, except Quebec (the “Securities Regulators”), and a corresponding shelf registration statement on Form F-10 with the U.S. Securities and Exchange Commission (the “SEC”) under the U.S. Securities Act of 1933, as amended, and the U.S./Canada Multijurisdictional Disclosure System. 2 · On July 18, 2014, we announced the filing of a final short form base shelf prospectus (the “Base Shelf Prospectus”) with the Securities Regulators, and a corresponding shelf registration statement on Form F-10 with the SEC under the U.S. Securities Act of 1933, as amended, and the U.S./Canada Multijurisdictional Disclosure System.The Base Shelf Prospectus allows us to offer up to US$600,000,000 of common shares, debt securities, preferred shares, subscription receipts, units and warrants from time to time over a 25-month period after Canadian securities regulatory authorities have issued a receipt for the final short form base shelf prospectus. · On July 21, 2014, we announced the filing of a preliminary prospectus supplement to our Prospectus dated July 16, 2014 in connection with a US$60 million marketed offering of our common shares through a syndicate of underwriters, with approximately 82.5% of the common shares offered by Pretivm and the remaining 17.5% of the common shares offered by shareholder Silver Standard Resources Inc. (“Silver Standard”) pursuant to their existing registration rights.On July 22, 2014, we announced the underwriters had agreed to purchase 8,280,000 of our common shares at a price of US$7.25 per share for gross proceeds to us of US$49,524,750 and US$10,505,250 to Silver Standard.The underwriters were also granted an over-allotment option to purchase an additional 1,242,000 common shares at US$7.25 per share, exercisable for a period of 30 days following closing. · On July 29, 2014, we announced the closing of the marketed offering of our common shares for gross proceeds to us of US$49,524,750. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of 12 mineral claims totaling 3,199.28 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 104,000 hectares. Project Permitting We submitted the Project Description for the Brucejack Project in December 2012 to the British Columbia Environmental Assessment Office (“BCEAO”) and in January 2013 to the Canadian Environmental Assessment Agency (“CEAA”).The filings initiated the permitting process for the proposed 2,700 tonnes per day high-grade underground gold mine at the Brucejack Project. The BCEAO issued a Section 10 order in February 2013 in respect of the environmental assessment certificate (“EAC”) requirement for the Brucejack Project and a Section 11 order in July 2013 outlining the scope, procedures and methods for the environmental assessment process.In May 2013, the CEAA issued the Environmental Impact Statement (“EIS”) Guidelines that outline the federal permitting requirements for the Brucejack Project.In September 2013, we held a working group meeting and hosted a site visit with provincial and federal government agencies, First Nations and community representatives.In late November, we held public meetings in five communities in northwest British Columbia. 3 On May 2, 2014, we received a copy of the approved Application Information Requirements from the BCEAO.On June 20, 2014, we filed our EAC application with the BCEAO, which was evaluated for completeness over a 30-day period by BCEAO with the involvement of a working group including representatives of First Nations and local governments and other government agencies.On July 24, 2014, we were advised by the BCEAO that our EAC application had been accepted for filing.We are now reviewing and finalizing our EAC application and expect to file it with the BCEAO this month.Once filed, the BCEAO has a maximum of 180 days to complete its review and prepare an assessment report for a decision by the Minister of Environment and the Minister of Energy and Mines. In coordination with the provincial permitting process, CEAA will review the EIS, which we will submit concurrently with the provincial EAC application.Provincial and federal approval of the EAC application and EIS, respectively, allow for the issuance of the statutory permits and authorizations to begin construction of a mine at Brucejack. Resource Estimate On December 19, 2013, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings (see our news release of December 19, 2013).The resource estimate, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2013 exploration program, was completed by Snowden Mining Industry Consultants (see the Brucejack Project Mineral Resources Update Technical Report dated December 19, 2013 and filed on SEDAR on February 2, 2014).High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) total: · 1.2 million ounces of gold in the Measured Mineral Resource category (2.0 million tonnes grading 19.3 grams of gold per tonne); · 7.5 million ounces of gold in the Indicated Mineral Resource category (13.4 million tonnes grading 17.4 grams of gold per tonne); and · 4.9 million ounces of gold in the Inferred Mineral Resource category (5.9 million tonnes grading 25.6 grams of gold per tonne). Updated Feasibility Study On June 19, 2014, we announced an updated National Instrument 43-101-compliant Feasibility Study for the high-grade gold and silver resources identified to date at our 100%-owned Brucejack Project in northern British Columbia (see our news release dated June 19, 2014).The Feasibility Study was filed on www.sedar.com on June 30, 2014.Valley of the Kings Proven and Probable Mineral Reserves are 6.9 million ounces of gold (13.6 million tonnes grading 15.7 grams of gold per tonne) and West Zone Proven and Probable Mineral Reserves are 600,000 ounces of gold (2.9 million tonnes grading 6.9 grams of gold per tonne).The Base Case (US$1,100/ounce gold, US$17/ounce silver and exchange rate of 0.92 C$/US$) estimated pre-tax Net Present Value (5% discount) is US$2.25 billion, with an internal rate of return of 34.7%. The Feasibility Study contemplates average annual production for the first eight years of 504,000 ounces of gold and for the 18 year life of mine 404,000 ounces of gold, an estimated capital cost, including contingencies, of US$746.9 million and an average processing rate of 2,700 tonnes/day with operating costs of C$163.05 per tonne milled. 4 The June 2014 Feasibility Study is based on the December 2013 Mineral Resource estimates for the Valley of the Kings and the West Zone (see news release dated December 19, 2013). Economic Evaluation A summary of financial outcomes using three metal price scenarios, including spot metals prices at the time of completion of the June 2014 Feasibility Study, is presented below: Table 1: Summary of Brucejack High-Grade Economic Results by Metal Price Low Case Base Case High Case Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow (US$) $2.02 billion (pre-tax) $1.34 billion (post-tax) $4.16 billion (pre-tax) $2.72 billion (post-tax) $6.35 billion (pre-tax) $4.13 billion (post-tax) Net Present Value(1) (5.0% discount) (US$) $985 million (pre-tax) $620 million (post-tax) $2.25 billion (pre-tax) $1.45 billion (post-tax) $3.54 billion (pre-tax) $2.28 billion (post-tax) Internal Rate of Return 20.3% (pre-tax) 16.5% (post-tax) 34.7% (pre-tax) 28.5% (post-tax) 47%(pre-tax) 38.7% (post-tax) Payback(from start of production period) 4.4 years (pre-tax) 4.5 years (post-tax) 2.7 years (pre-tax) 2.8 years (post-tax) 2.0 years (pre-tax) 2.1 years (post-tax) Exchange Rate (US$:C$) (1)NPV is discounted to July 2014. Project Mineral Reserves The Mineral Reserves resulting from the Feasibility Study for the Brucejack Project are based on the December 2013 Mineral Resource estimates for the Valley of the Kings and the West Zone (see news release dated December 19, 2013).The Mineral Reserve estimates by zone and Reserve category are summarized below. Table 2: Valley of the Kings Mineral Reserve Estimate(2)(3)– June 2014 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven 12 Probable 10 Total P&P 11 (2)Rounding of some figures may lead to minor discrepancies in totals (3)Based on C$180/t cutoff grade, US$1,100/oz Au price, US$17/oz Ag price, C$/US$ exchange rate 0.92 5 Table 3: West Zone Mineral Reserve Estimate(4)– June 2014 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven Probable Total P&P (4)See notes (2) and (3) to Table 2 above Mining and Processing Brucejack is planned as a high-grade underground mining operation using a long-hole stoping mining method and cemented paste backfill.The Valley of the Kings, the higher-grade, primary targeted deposit, will be developed first; the lower-grade West Zone will be developed in the second half of the Project’s 18-year mine life.The mine is planned to operate with a processing rate of 2,700 tonnes per day and mine a total of 16.5 million tonnes of ore for the 18 years at an average mill feed grade of 14.1 grams gold per tonne. Mineral processing will involve conventional sulphide flotation and gravity concentration, producing gold-silver doré and gold-silver flotation concentrate.Metallurgical recoveries for the Valley of the Kings are projected to be 96.9% for gold and 84.7% for silver, and for the West Zone 95.1% for gold and 91.0% for silver.A total of 7.27 million ounces of gold and 27.63 million ounces of silver is estimated to be produced over the life of the Brucejack Project, including the gold and silver recovered into the flotation concentrate.The Project’s projected production and processing is summarized in Table 4 below. Table 4: Brucejack Project Total Mine Projected Production and Processing Summary(5) Year Tonnage (t) Gold grade (g/t) Silver grade (g/t) Gold Production (‘000 ounces) Silver Production (‘000 ounces) 1 2 3 4 5 6 7 8 9 10 Years 11-18 Life of Mine (Years 1-18) (5)Rounding of some figures may lead to minor discrepancies in totals. (6)Tonnage includes pre-production ore. 6 Capital and Operating Costs The capital cost for the Brucejack high-grade project is estimated at US$746.9 million, including a contingency of US$69 million.Capital costs are summarized in Table 5 below. Table 5: Capital Costs Summary (US$ million) Mine underground Mine site(7) Offsite Infrastructure Total Direct Costs Indirect Costs Owner’s Costs Contingency Total Capital Cost (7)Includes mine site, mine site process, mine site utilities, mine site facilities, tailings facilities, mine site temporary facilities and surface mobile equipment. Average operating cost is estimated at C$163.05 per tonne milled.Operating costs are summarized in Table 6 below. Table 6: Operating Costs Summary (C$/tonne) Mining Processing General & Administrative Surface Services and Others Total Operating Cost (8)LOM ore milled; if excluding the ore mined during preproduction, the estimated cost is C$91.78/t. All-In sustaining cash costs, which includeby-product cash costs, sustaining capital, exploration expense, and reclamation cost accretion are summarized in Table 7 below. Table 7: All-In Sustaining Cash Costs Life of Mine (US$ million) Total Cash Costs(9) Reclamation Cost Accretion Sustaining Capital Expenditure All-in Sustaining Cash Costs Gold Sales All-in Sustaining Cash Costs per Ounce US$448/ounce (9)Net of silver credits at Base Case silver price of $US17/ounce. 2014 Exploration Program The 2014 exploration program at Brucejack has been planned with a focus on continued resource definition in the Valley of the Kings and includes 15,000 meters of surface and underground infill and step-out drilling to the east and west.The design of an access ramp from the 1345-meter level access ramp to the 1260-meter level has been finalized and a drill has been mobilized to site. 7 Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.Since we acquired the Snowfield Project in October 2010, we have continued to carry out environmental studies in conjunction with the Brucejack Project.During 2011, we focused on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”) (see news release dated May 9, 2011). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicates that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital have been considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders.Although we do not have a development plan as yet for the Snowfield Project, we plan to continue to explore the area and have budgeted for additional environmental studies which will benefit both the Brucejack and Snowfield Projects. Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 104,000 hectares (256,989 acres), providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Selected Financial Information Basis of Presentation The following financial data has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated.Our significant accounting policies are outlined in Note 3 in the notes to our audited consolidated financial statement for the year ended December 31, 2013. 8 Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of a final feasibility study, preparation of engineering designs, as well as receipt of financings to fund these objectives. We expect that the expenditures will be consistent in future periods, other than bonuses which are determined annually by the Board of Directors, subject to any material changes in exploration and development activities. Quarterly information Selected consolidated financial information for this quarter and the preceding seven quarters is as follows (in $000’s): 2014Q2 2014 Q1 2013 Q4 2013 Q3 2013 Q2 2013 Q1 2012 Q4 2012 Q3 Total revenue $
